Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180008064A) in view of Iwano (JP2016176610A).
Regarding claim 16, Kim teaches an air conditioner comprising,
a suction panel (Figure 3, 179) that defines a suction port configured to receive air and an installation groove that is disposed at one side of the suction port (Figure 3, 179) (Figure 3, 120, 124);
an ion generator disposed in the suction panel and configured to generate ions in the air received through the suction port (Figure 3, 200), the ion generator comprising at least one wire having an end portion configured to generate and provide ions toward the suction port in response to a voltage being applied to the ion generator (Figure 6, 253, the ions are ejected toward the lateral ends of the suction port), wherein the ion generator is accommodated within the installation groove, wherein a central axis of the installation groove is inclined with respect to the suction panel (Figure 16, a line tangential to the suction panel surface (left to right) and a line passing through the central axis of 239 on the same plane (the plan of the image) intersect at some angle), wherein the at least one wire extends in a direction that defines a 
Kim does not teach the particular angles of claim 16.
However, Iwano discloses that the angle of the ions with respect to the airflow effects ionization efficiency (¶8 and ¶60). Therefore, the angles claimed are recognized as result effective variables and because it is the general motivation of a skilled artisan to optimize result effective variables, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at the claimed angles in order to arrive at a desired and optimal ionization of the suction flow.
Regarding claim 17, Kim as modified teaches all of the limitations of claim 16.
Kim does not teach the wire location of claim 17.
However, Iwano discloses that marketability of the air conditioner is enhanced if the ionizer is inside the air conditioner (¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the ionizer of Kim within the air conditioner, thereby the end portion of the wire vertically below the upper surface of the suction panel, in order to increase the marketability of the air conditioner.
Regarding claim 20
the ion generator comprises a plurality of wires that extend in the direction that defines the preset angle with respect to the suction panel (Figure 5, 239, Figure 16, 239).
Allowable Subject Matter
Claims 1-2, 4-15, and 22 are allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 12/08/2021 have been fully considered.
Applicant has argued that Kim as modified does not teach “an installation groove disposed at one side of the suction port” where a central axis of the installation groove is “inclined with respect to the suction panel”.
However, the installation groove defined in the rejection of claim 16 above can be considered to be on an “inner” side of the suction port, an “upper side” of the suction port, or an “external” side of the suction port, for example. There is no claimed specificity to what the “side” of the suction port is and therefore it is open to broad, reasonable interpretation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.